Citation Nr: 0941636	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-39 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for claimed low back 
condition secondary to service-connected torn medial meniscus 
of the left knee (left knee disability).  

2.  Entitlement to service connection for claimed right knee 
condition secondary to service-connected left knee 
disability.  

3.  Entitlement to service connection for claimed hip 
condition secondary to service-connected left knee 
disability.  

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to July 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May and October 2005 rating decisions of the 
RO that denied the Veteran's claims.  

The Board remanded the case to the RO in July 2008 for 
additional development of the record.  

The issues of a higher evaluation for the service-connected 
left knee and service connection for hip and right knee 
disabilities are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT


The currently demonstrated low back degenerative changes are 
shown as likely as not shown to be due to the Veteran's 
service-connected left knee disability.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his low 
back disability manifested by degenerative changes is 
proximately due to or the result of the service-connected 
left knee disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in November 2004, November 2006, and 
August 2008, the Veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service medical treatment records, a VA 
examination, the Veteran's testimony before the RO, and 
statements submitted by the Veteran and his representative in 
support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the medical evidence shows that the Veteran 
currently has been diagnosed with degenerative changes of the 
back with possible disc derangement.  

In order to determine whether the Veteran's back condition is 
the result of his service or his service-connected left knee 
disability, the Veteran was afforded a VA examination dated 
in April 2005.  

The examiner indicated that the Veteran's claims file had 
been reviewed in connection with the examination.  The 
Veteran was noted to have been treated with physical therapy 
for his back pain.  

During flares brought on by overuse, the Veteran reported 
having pain that became sharp and would last approximately 48 
hours.  He treated his back with heat and rest during these 
times.  After examination, the Veteran was noted to have 
degenerative changes in his back.  

With respect to whether the Veteran's back condition was 
related to his service-connected left knee disability, the 
examiner state "[b]ased on the clinical history and exam the 
Veteran's low back condition [was] less likely as not caused 
as a result of the left knee condition."  

Here, the Board notes that the Veteran submitted reports from 
two of his private treating physicians dated in September and 
October 2004.  The September 2004 report opined that it 
"[was] possible that [the Veteran's left knee injury in 
service] [might] be contributing to this patient's ongoing 
left leg and back pain. ... He [did]...continue to have 
difficulties with pain in is lower back, left hip and leg."  

The October 2004 report stated that the Veteran was on 
disability for his left knee and that "[he] believe[d] it 
strongly probable, that he ha[d] subsequent damage to the 
right knee, right hip and lower back.  He ha[d] been seeing a 
specialist for this [had] had multiple injections.  He 
continue[d] to have difficulty daily."  

In light of the foregoing, the Board finds the evidence to be 
in relative equipoise in showing that the Veteran's low back 
degenerative changes as likely as not were caused by the 
service-connected left knee disability.  

In this case, the April 2005 VA examiner, who examined the 
Veteran and his claims file in connection with the claim, 
found no connection between the Veteran's left knee 
disability and his back condition. The examiner also did not 
otherwise connect the Veteran's back with his active military 
service.  

However, the Board notes that the Veteran submitted the 
reports of his private physicians variously indicating a 
possible and probable nexus between his back difficulties and 
his left knee disability.  

In sum, in resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for the low 
back degenerative changes is warranted.  In reaching this 
conclusion, the Board notes that it is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound on these matters by the medical evidence of 
record.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  


ORDER

Service connection for low back degenerative changes is 
granted.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims for a higher evaluation for the 
service-connected left knee disability and service connection 
for hip and right knee disabilities must be remanded for 
further action.  

Here, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  

In the present appeal, the Board notes that the Veteran was 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  After a review of the Veteran's 
claims file, however, it does not appear that the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his basic claims of service 
connection for hip and right knee disabilities, to include as 
secondary to his service-connected left knee disability.  
This case must therefore be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, with respect to the left knee claim, the Board notes 
that when the Veteran's claim was previously before the Board 
in July 2008, the Board requested that the AOJ schedule a VA 
orthopedic examination of the Veteran's service-connected 
left knee disability to determine its current nature and 
severity.  As part of the examination, the Board requested 
that range of motion of the knee, as determined by a 
goniometer, should be recorded.  

In November 2008, the Veteran was afforded a VA examination 
in connection with his claim.  Range of motion testing was 
completed, but the VA examiner did not indicate whether a 
goniometer was used to determine the Veteran's range of 
motion.  

In August 2009, the Veteran's representative submitted a 
statement in support of the Veteran's claims that noted this 
omission and urged that this issued be remanded for 
clarification from the examiner if a goniometer was used for 
range of motion testing.  If not, the veteran's 
representative requested that the Veteran be afforded another 
VA examination for compliance with the remand instructions 
from the Board.  

Based on the foregoing, the Board finds that this matter 
should be remanded and that upon remand, the RO should 
arrange for the Veteran's claims folder to be reviewed by the 
examiner who prepared the November 2008 examination report 
(or a suitable substitute if that examiner is unavailable), 
for the purpose of preparing an addendum that addresses 
whether a goniometer was used for range of motion testing in 
the November 2008 VA examination.  

If a goniometer was not used for range of motion testing, as 
requested in the July 2008 VA examination, the Veteran should 
be afforded an additional VA examination in order to comply 
with the Board's July 2008 remand instructions.  As the Court 
has stated,

[A] remand by this Court or the Board 
confers on the Veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Finally, the Board notes that the Veteran has identified 
records related to his hip disability that have not been 
associated with the Veteran's claims file.  In an August 2009 
statement submitted to the Board, the Veteran indicated that 
his problem is with his left hip, not with his right hip.  He 
also indicated that he has had a recent May 2009 MRI in order 
try to find a reason for the chronic pain in his left hip.  
The Veteran reported that he believed that this pain was due 
to arthritis in his lower back.  The Veteran also reported 
appointments with an osteopath dated in June and July 2009 
for the same pain condition.  Upon remand, the RO should 
attempt to associate the outstanding medical records 
identified by the Veteran with his claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain these outstanding records.  See 38 U.S.C.A. 
§ 5103A(b-c); 38 C.F.R. § 3.159(c).  

Hence, these matters are again REMANDED to the RO for the 
following actions:

1.  The RO should send the Veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the claims on appeal.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the Veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  

The letter should also request that the 
Veteran provide any evidence in his 
possession that pertains to the claims, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who have 
treated the Veteran since service for his 
claimed disabilities.  This should 
include records of his treatment 
identified in his August 2009 statement, 
including treatment records and an MRI 
dated in May, June and July 2009.  The 
aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

3.  Then, the RO should arrange for the 
Veteran's claims folder to be reviewed by 
the examiner who prepared the July 2008 
VA examination report (or a suitable 
substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether a goniometer was used for range 
of motion testing in the November 2008 VA 
examination.  

If a goniometer was not used for range of 
motion testing, as requested in the July 
2008 Board remand, the Veteran should be 
afforded an additional VA examination to 
assess the Veteran's service-connected 
left knee disability and determine its 
current nature and severity.  

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
necessary tests or studies, including x-
rays, must be conducted, and all findings 
must be reported in detail and correlated 
to a specific diagnosis.  

The examiner should identify all of the 
disabling manifestations specifically 
attributable to the service-connected 
left knee disability.  Range of motion of 
the knee, as determined by a goniometer, 
should be recorded, and the examiner must 
indicate in the examination report that a 
goniometer was used in such testing.  

The examiner should comment as to whether 
the service-connected left knee 
disability is productive of any 
functional loss.  A complete rationale 
for all opinions must be provided.  All 
examination findings must be set forth in 
a typewritten report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
claims in light of all the evidence of 
record.  In any determination remains 
adverse, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


